             Case 3:18-cv-02542-JSC Document 142 Filed 08/31/20 Page 1 of 2



     David W. Sanford (DC Bar No. 457933, Pro Hac Vice)
 1   dsanford@sanfordheisler.com
     Andrew Melzer (NY Bar No. 4270682, Pro Hac Vice)
 2   amelzer@sanfordheisler.com
     Carolin Guentert (NY Bar No. 5354519, Pro Hac Vice)
 3   cguentert@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
 4   1350 Avenue of the Americas, 31st Floor
     New York, New York 10019
 5   Telephone: (646) 402-5656
     Facsimile: (646) 402-5651
 6

 7   Deborah K. Marcuse (DC Bar No. 995380, Pro Hac Vice)
     dmarcuse@sanfordheisler.com
 8   SANFORD HEISLER SHARP, LLP
     111 S. Calvert Street, Suite 1950
 9   Baltimore, MD 21202
     Telephone: (410) 834-7420
10
     Facsimile: (410) 834-7425
11
     Ed Chapin (CA Bar No. 53287)
12   echapin2@sanfordheisler.com
     Jill Sullivan Sanford (CA Bar No. 185757)
13   jsanford@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
14
     655 W. Broadway, Suite 1700
15   San Diego, CA 92101
     Telephone: (619) 577-4253
16   Facsimile: (619) 677-4250
17   Attorneys for Plaintiffs
     [Additional Attorneys Listed After Signature Page]
18

19
                                   UNITED STATES DISTRICT COURT
20                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
21

22   SHERRY A. WILLIAM AND JOSHUA                         Case No.: 3:18-cv-02542
     ASHLEY KLAYMAN,
23                               Plaintiffs,              NOTICE OF CHANGE IN COUNSEL
     v.
24
     MORRISON & FOERSTER LLP
25                                         Defendant.
26

27

28


                   CASE NO. 3:18-CV-02542 JSC – NOTICE OF CHANGE IN COUNSEL
                                                -1-
              Case 3:18-cv-02542-JSC Document 142 Filed 08/31/20 Page 2 of 2



 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Hannah M. Wolf of Sanford Heisler Sharp, LLP hereby

 3   withdraws as attorney of record for Plaintiffs and the proposed classes in this action. Counsel of record

 4   for Plaintiffs otherwise remains the same.

 5

 6    Dated: August 31, 2020                            Respectfully Submitted,

 7                                                      _/s/ Deborah K. Marcuse___________
                                                        Deborah K. Marcuse (admitted pro hac vice)
 8                                                      David W. Sanford (admitted pro hac vice)
 9                                                      Andrew Melzer (admitted pro hac vice)
                                                        Carolin Guentert (admitted pro hac vice)
10                                                      Ed Chapin (CA Bar No. 53287)
                                                        Jill Sullivan Sanford (CA Bar No. 185757)
11                                                      Danielle Fuschetti (CA Bar No. 294065)
                                                        SANFORD HEISLER SHARP, LLP
12

13                                                      Attorneys for Plaintiffs

14

15   [Continued from Caption Page]

16   Danielle Fuschetti (CA Bar No. 294065)
     dfuschetti@sanfordheisler.com
17   SANFORD HEISLER SHARP, LLP
     111 Sutter Street, Suite 975
18
     San Francisco, CA 94104
19   Telephone: (415) 795-2020
     Facsimile: (415) 795-2021
20

21   Attorneys for Plaintiffs
22

23

24

25

26

27

28


                     CASE NO. 3:18-CV-02542 JSC – NOTICE OF CHANGE IN COUNSEL
                                                  -2-
